 



Exhibit 10.1
AMENDMENT NUMBER 1 TO AMENDED AND RESTATED
MANAGEMENT AGREEMENT
     THIS AMENDMENT NUMBER 1, dated as of June 15, 2005 (this “Amendment”) to
the Amended and Restated Management Agreement, dated as of June 15, 2004 (as
amended, modified, restated or otherwise supplemented from time to time in
accordance with the terms thereof, the “Management Agreement”), each by and
between CF LEASING LTD., a company organized and existing under the laws of the
Islands of Bermuda (the “Borrower”), and CRONOS CONTAINERS (CAYMAN) LTD., a
corporation organized and existing under the laws of the Cayman Islands (the
“Manager”).
WITNESSETH:
     WHEREAS, the Borrower and the Manager have previously entered into the
Management Agreement; and
     WHEREAS, the parties desire to amend the Management Agreement in order to
modify certain provisions of the Management Agreement;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned in the Management
Agreement and if not set forth therein, then in the Amended and Restated Loan
Agreement, dated as of March 7, 2003, among the Borrower, Fortis Bank
(Nederland) N.V., BTM Capital Corporation, HSH Nordbank AG, New York Branch,
WestLB AG, New York Branch, NIB Capital Bank N.V. and the other financial
institutions from time to time party thereto (as amended, modified, restated or
otherwise supplemented from time to time in accordance with the terms thereof).
     SECTION 2. Full Force and Effect. Other than as specifically modified
hereby, the Management Agreement shall remain in full force and effect in
accordance with the terms and provisions thereof and is hereby ratified and
confirmed by the parties hereto.
     SECTION 3. Amendment to the Management Agreement. Effective on the date
hereof, following the execution and delivery hereof, the Management Agreement is
hereby amended as follows:

  (a)   The defined term Consolidated Tangible Net Worth Leverage Ratio in
Section 1 of the Management Agreement is hereby amended and restated in its
entirety as follows:         ““Consolidated Tangible Net Worth Leverage Ratio”
means, for The Cronos Group, the ratio of (i) the sum of (x) The Cronos Group’s
Total Debt plus Capital Lease Obligations (without duplication) and (y) 50% of
the Total

E1

 



--------------------------------------------------------------------------------



 



Exhibit 10.1

      Debt of the Borrower, to (ii) The Cronos Group’s Consolidated Tangible Net
Worth.”     (b)   The defined term Capital Lease Obligations is hereby added to
Section 1 of the Management Agreement:         ““Capital Lease Obligations”
means, for The Cronos Group, at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on The Cronos Group’s balance sheet in accordance
with GAAP.”     (c)   The defined Total Debt is hereby added to Section 1 of the
Management Agreement:         ““Total Debt” means, for any Person at the end of
each fiscal quarter of such Person, the sum of all of such Person’s
indebtedness, as determined in accordance with GAAP and as reported on the most
recently available quarterly financial statements of such Person.”     (d)  
Clause (ii) of Section 7.13 of the Management Agreement is hereby amended and
restated in its entirety as follows:         “(ii) a certificate setting forth
the financial calculations for The Cronos Group with respect to
Sections 11.1(p), 11.1(r) and 11.1(t) hereof as of such quarter end; and”    
(e)   Section 11.1(p) of the Management Agreement is hereby amended and restated
in its entirety as follows:         “(p) the Consolidated Tangible Net Worth of
The Cronos Group (as reflected in the most recently available financial
statements of The Cronos Group delivered pursuant to Section 7.12 hereof) shall
be less than an amount equal to the sum of (i) Fifty Million Dollars
($50,000,000) and (ii) the product of (x) fifty percent (50%) and (y) all
consolidated net income (but not reduced for net losses), determined in
accordance with GAAP, of The Cronos Group and its consolidated Subsidiaries for
all periods commencing after December 31, 2004;”     (f)   Section 11.1(t) of
the Management Agreement is hereby amended and restated in its entirety as
follows:         “(t) the Consolidated Tangible Net Worth Leverage Ratio of The
Cronos Group shall be greater than 4.50:1.00.”

     4. Representations, Warranties and Covenants. The Manager hereby confirms
that each of the representations, warranties and covenants set forth in
Sections 14 and 20.1, and the Borrower hereby confirms that each of the
representations and warranties set forth in Section 20.2, of the Management
Agreement are true and correct as of the date first written above with
E2

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
the same effect as though each had been made as of such date, except to the
extent that any of such representations, warranties and covenants expressly
relate to earlier dates.
     SECTION 5. Effectiveness of Amendment.
     (a) This Amendment shall become effective as of June 15, 2005.
     (b) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Management Agreement, and (ii) each reference in the
Management Agreement to “this Agreement” and “hereof”, “hereunder” or words of
like import, and each reference in any other document to the Management
Agreement shall mean and be a reference to the Management Agreement as amended
or modified hereby.
     SECTION 6. Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     SECTION 7. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES; PROVIDED THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
     SECTION 8. Consent to Jurisdiction. Any legal suit, action or proceeding
against Borrower or Manager arising out of or relating to this Agreement, or any
transaction contemplated hereby, may, be instituted in any federal or state
court in the City of New York, State of New York, and each of the Borrower and
the Manager hereby waive any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding, and, solely for the
purposes of enforcing this Agreement, Borrower and Manager each hereby
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. Each of Borrower and Manager hereby irrevocably appoints
and designates CT Corporation System, having an address at 111 Eighth Avenue,
New York, New York, 10011, its true and duly authorized agent for the limited
purpose of receiving and forwarding legal process in any such suit, action or
proceeding, and each of Borrower and Manager agrees that service of process upon
such party shall constitute personal service of such process on such Person.
Each of Borrower and Manager shall maintain the designation and appointment of
such authorized agent until the termination of this Agreement; provided,
however, if such agent shall cease to so act, each of Borrower and Manager shall
immediately designate and appoint another such agent and each shall promptly
deliver to the other evidence in writing of such other agent’s acceptance of
such appointment.
[Signature pages follow]
E3

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized, all as of the day and year first above written.

              CF LEASING LTD., as Borrower
 
       
 
  By:   /s/ PETER J. YOUNGER
 
       
 
       
 
  Name:   Peter J. Younger
 
       
 
  Title:   Director
 
            CRONOS CONTAINERS (CAYMAN) LTD., as Manager
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
       
 
       
 
  Name:   Dennis J. Tietz
 
       
 
  Title:   Director

The undersigned hereby consents to the amendment of the Management Agreement:

        FORTIS BANK (NEDERLAND) N.V., as Agent  
 
     
By:
  /s/ R. J. VAN DAM  
 
     
 
     
Name:
  R. J. Van Dam  
 
     
Title:
  Deputy Director  
 
     
By:
  /s/ H. P. DE KOOL  
 
     
 
     
Name:
  H. P. De Kool  
 
     
Title:
  Manager  

E4

 